Citation Nr: 1015335	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, claimed as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who is 
reported to have had active service from December 1950 to 
December 1954.  The record reflects that the Veteran died in 
August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In September 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The case has previously been remanded by the Board for 
evidentiary and procedural considerations.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The death certificate indicates the immediate cause of 
death as acute leukemia and another significant condition 
contributing to death as coronary artery disease (CAD).  

2.  There is evidence that the Veteran's unit participated in 
operation BUSTER-JANGLE at the time the Veteran was attached 
to the unit at Nellis Air Force Base (NAFB).

3.  Giving the Veteran the benefit of the doubt, the Board 
will conclude that the Veteran participated in Operation 
BUSTER-JANGLE, and that the appellant is therefore entitled 
to application of the presumptive provisions of 38 C.F.R. 
§ 3.311 with respect to the Veteran's leukemia.  

4.  The death of the Veteran was causally related to service-
connected disability.


CONCLUSION OF LAW

A disability incurred in service contributed substantially to 
cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.309(d), 3.311, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As a result of the Board's decision to grant entitlement to 
service connection for cause of the Veteran's death, any 
failure on the part of VA to notify and/or develop the claim 
pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009) (VCAA) cannot be considered prejudicial to the 
appellant.  The Board will therefore proceed to a review of 
the claim on the merits.

The appellant contends that the Veteran developed leukemia 
and heart disease which were related to service.  She 
testified that during military service the Veteran was 
stationed at NAFB in Nevada, and that he was part of a group 
which was bused out to observe atomic testing.  She further 
contends that fallout from such testing affected the Veteran 
as the base was located just downwind from the atomic test 
site.  

In a radiation risk activity sheet dated in May 2004, the 
Veteran stated that he was exposed to radiation while 
stationed at NAFB between 1951 and 1952.  He stated that he 
did not know the coordinates to show his relationship to 
ground zero, but that he could clearly observe the bright 
light at detonation.  He indicated that badges were turned in 
to the organization.  He further stated that he was not 
specifically assigned to the projects.  He recounted that he 
was in the open at the time of the explosion, and that he did 
not move toward ground zero after the explosion.  He 
expressed his belief that his exposure was from fallout.  In 
a separate statement in support of claim, the Veteran 
reported that after witnessing several of the tests he became 
ill and was hospitalized.

The Veteran's service personnel records reflect that the 
Veteran was stationed at NAFB with the 3595th Air Base Group 
from February 1, 1951 to March 8, 1951, the 3595th Supply 
Squadron and 3595th Maintenance and Supply Group from March 
9, 1951 to March 25, 1951, the 3595th Supply Squadron from 
June 9, 1951 to July 23, 1951, the 3599th Training Squadron 
from July 24, 1951 to August 9, 1951, and the 3595th Training 
Group from August 10, 1951 to August 24, 1952 (with records 
indicating attachment to a unit at the Warren AFB in Wyoming 
from March 26 to June 8, 1951).  A service hospital record 
dated in September 1951 from NAFB reflects that he was 
hospitalized for non specific pericarditis and rule out 
tuberculous pericarditis.

A report prepared by the Defense Nuclear Agency reflects that 
units from NAFB participated in atomic testing at the Nevada 
Proving Grounds in October and November 1951 called Operation 
BUSTER-JANGLE.  The units included the 3595th Medical Group, 
the 3596th Air Base Squadron, and the 3599th Training Group.  
With respect to the identification of these units, as of 
1949, additional resources reflect that the Air Force 
utilized a Wing-Based organizational structure, which 
included an air base group, a tactical group, a maintenance 
and supply group, and a medical group.  The tactical group 
was later replaced by a training group.  During the period 
the Veteran was stationed at NAFB, personnel records reflect 
that the Veteran was assigned to the 3599th Training Squadron 
from July 24, 1951 to August 9, 1951.  At the time of 
Operation BUSTER-JANGLE in November and December 1951, these 
records reflect that he was with the 3595th Training Group 
(August 10, 1951 to August 24, 1952).  

The Veteran was diagnosed with leukemia in 2003.  His death 
certificate indicates that this disease was the immediate 
cause of his death in August 2004.

In a letter dated in March 2006, a private physician, Thomas 
B. Wolper, M.D., expressed the opinion that exposure to 
leukemogenic substances in service was a likely factor in the 
Veteran's death.

As a result of dose estimates based on the Veteran's status 
of being at NAFB in 1951 rather than any specific test site, 
Dr. D., the Chief Public Health and Environmental Hazards 
Office for VA determined in May 2009 that it was unlikely 
that the Veteran's acute myelogenous leukemia or his CAD was 
caused by exposure to radiation while in active military 
service.  Based on this and other information, the Director 
of Compensation and Pension Service concluded that there was 
no reasonable possibility that either the Veteran's acute 
myelogenous leukemia or his CAD resulted from exposure to 
radiation in service.  




II.  Analysis

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection for a disability that is claimed to be 
attributable to exposure to radiation during service may be 
established in one of three ways.  See Davis v. Brown, 10 
Vet. App. 209 (1997) and Rucker v. Brown, 10 Vet. App. 67 
(1997).  First, there are a number of enumerated diseases 
that are presumptively service connected at any time after 
service if the claimant establishes status as a "radiation- 
exposed veteran" as defined by 38 U.S.C.A. § 1112(c) (West 
2002) and 38 C.F.R. § 3.309(d) (2009).  Second, claims based 
on exposure to ionizing radiation may be service connected 
under 38 C.F.R. § 3.311 (2009).  Third, service connection is 
warranted under 38 C.F.R. § 3.303(d) (2009) if it is 
established that a disease diagnosed after discharge is the 
result of exposure to radiation during active service.  
Combee v. Brown, 34 F.3d 1039 (1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to include onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, and the term "onsite participation" is 
defined to include presence at the test site during Operation 
BUSTER-JANGLE during the period of October 22, 1951 to 
December 20, 1951.  See 38 C.F.R. § 3.309(d)(3)(iii) and (iv) 
(F) (2009).

Additionally, to establish service connection for the cause 
of the Veteran's death, the evidence must indicate that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

First, the record clearly reflects that the Veteran had acute 
leukemia at the time of his death and that this condition is 
listed among those diseases found to be specific to radiation 
exposed veterans under 38 C.F.R. § 3.309(d) and 38 C.F.R. § 
3.311(b)(2)(i).

The Board is cognizant of the expert opinions finding that 
the Veteran's dosage of radiation exposure to be too little 
to be causally related to the Veteran's development of 
leukemia and CAD.  The opinions of the Director of 
Compensation and Pension Service and Dr. D. are based on 
actual dosages relating to the Veteran's stay at NAFB in 
1951.  On the other hand, although Dr. Woliver opines that 
the Veteran's exposure to leukemogenic substances while in 
the military was a likely factor in his development of the 
disease, he does not indicate the assumptions he made 
regarding the level of exposure or provide a rationale for 
his opinion.  Thus, even though the Board finds that the 
Veteran died at least in part from a condition listed under 
38 C.F.R. § 3.311, service connection for leukemia and, in 
turn, the cause of the Veteran's death would not be warranted 
under that regulation.  

However, as noted above, if the Board were to find that there 
is sufficient evidence to conclude that the Veteran 
participated in Operation BUSTER-JANGLE, service connection 
for his acute leukemia would be presumed under 38 C.F.R. § 
3.309(d).  In this regard, the Board note that it clearly 
recognizes that from a highly technical standpoint, the 
Defense Nuclear Agency information that the Board has 
discovered only places one of the Veteran's units as a 
participant in Operation BUSTER-JANGLE (3599th Training 
Group), and that service personnel records indicate that the 
Veteran was not attached to that unit after August 9, 1951.  
Given the fluid organizational structure of the Air Force at 
that time, the fact that the Veteran was a member of one of 
the units at BUSTER-JANGLE just a few months prior to the 
first detonation, and continued to be stationed at NAFB with 
the 3595th Training Group during the operation in question, 
and the fact that the participants were issued badges as 
described by the Veteran and there is otherwise no evidence 
to directly dispute the assertions regarding the Veteran's 
participation in such an exercise, the Board will give the 
appellant the benefit of the doubt, and conclude that the 
Veteran was a participant in Operation BUSTER-JANGLE while 
stationed at NAFB in 1951.  The Board further notes that in 
the event that it had determined that there was inadequate 
proof of such participation, since this aspect of the claim 
had not yet been developed, it would have been necessary to 
remand the case for yet additional development with respect 
to the Veteran's participation in this operation and 
Operation TUMBLER-SNAPPER, conducted in Nevada in the spring 
of 1952.  

Consequently, since the Board finds that there is sufficient 
evidence to conclude that the Veteran participated in 
Operation BUSTER-JANGLE, service connection for his acute 
leukemia is thereby presumed under 38 C.F.R. § 3.309(d).  As 
the cause of the Veteran's death was acute leukemia, the 
Board further finds that service connection for the cause of 
the Veteran's death is also warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


